DETAILED ACTION
Applicant's arguments filed on 03/09/2022 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2022 has been considered by the examiner.
Reasons for Allowance
Claims 1-12 and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…each cascade unit comprising an AC/DC conversion circuit and a bus capacitor connected in series, AC sides of all AC/DC conversion circuits of each single-phase cascade module being connected in cascade to form a cascade side of the single-phase cascade module, the method comprising: selecting one of the plurality of cascade units as a first target cascade unit, the first target cascade unit having a first bus capacitor; sampling a voltage across the first bus capacitor to obtain a first sampling voltage; calculating an amplitude and a phase of a first ripple voltage across the first bus capacitor at a twice switching frequency according to the first sampling voltage; sampling a cascade side current of the single-phase cascade module corresponding to the first target cascade unit; calculating a first current according to the sampled cascade side current and a switching signal from the AC/DC conversion circuit of the first target cascade unit; calculating an amplitude and a phase of a first ripple current flowing through the first bus capacitor at the twice switching frequency according to the first current; and acquiring a first equivalent series resistance and a capacitance value of the first bus capacitor according to the amplitude and the phase of the first ripple voltage and the amplitude and the phase of the first ripple current.”
Claim 10; prior art of record fails to disclose either by itself or in combination:  “…one of the plurality of cascade units of the single-phase cascade module is selected as a first target cascade unit, and the first target cascade unit having a first bus capacitor; a current sampling circuit connected with the cascade side of the single-phase cascade module with the first target cascade unit, wherein a cascade side current of the single-phase cascade module is sampled by the current sampling circuit; a voltage sampling circuit electrically connected with the first target cascade unit, wherein a voltage across the first bus capacitor is sampled by the voltage sampling circuit to obtain a first sampling voltage; and a detecting circuit electrically connected with the current sampling circuit and the voltage sampling circuit, wherein the detecting circuit calculates a first equivalent series resistance and a 4 of 11Appl. No. 16/734,150 Amdt. Dated March 8, 2022 Reply to Office Action of January 3, 2022 capacitance value of the first bus capacitor according to the cascade side current, the first sampling voltage and a switching signal from the AC/DC conversion circuit of the first target cascade unit wherein another cascade unit is selected as a second target cascade unit from the single- phase cascade module with the first cascade unit, and the second target cascade unit has a second bus capacitor, wherein the voltage sampling circuit is electrically connected with the second target cascade unit, and a voltage across the second bus capacitor is sampled by the voltage sampling circuit to obtain a second sampling voltage, wherein the detecting circuit calculates a second equivalent series resistance and a capacitance value of the second bus capacitor according to the second sampling voltage, an amplitude of the first ripple current of the first target cascade unit and a carrier phase difference between the second target cascade unit and the first target cascade unit.”
Claim 21; prior art of record fails to disclose either by itself or in combination:  “…the first target cascade unit having a first bus capacitor; a current sampling circuit connected with the cascade side of the single-phase cascade module with the first target cascade unit, wherein a cascade side current of the single-phase cascade module is sampled by the current sampling circuit; a voltage sampling circuit electrically connected with the first target cascade unit, wherein a voltage across the first bus capacitor is sampled by the voltage sampling circuit to obtain a first sampling voltage; and a detecting circuit electrically connected with the current sampling circuit and the voltage sampling circuit, wherein the detecting circuit calculates a first equivalent series resistance and a capacitance value of the first bus capacitor according to the cascade side current, the first sampling voltage and a switching signal from the AC/DC conversion circuit of the first target cascade unit; wherein the first equivalent series resistance and the capacitance value of the first bus capacitor are calculated by an online monitoring method, and the method comprises: calculating an amplitude and a phase of a first ripple voltage across the first bus capacitor at a twice switching frequency; calculating a first current according to the sampled cascade side current and the switching signal from the AC/DC conversion circuit of the first target cascade unit; calculating an amplitude and a phase of a first ripple current flowing through the first bus capacitor at the twice switching frequency; and acquiring the first equivalent series resistance and the capacitance value of the first bus capacitor according to the amplitude and the phase of the first ripple voltage and the amplitude and the phase of the first ripple current.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838